Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 08/18/22, applicants have amended claims 1, 16 and 21.  The 103 and obviousness double patenting rejections have been withdrawn in view of the amendment.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least venting hose” (claim 21) and “a vent line” (claim 1) must be shown or the feature(s) canceled from the claim(s).  Although applicants’ specification teaches on paragraphs [0041] and [0107] at least one vent line movable on a carriage or slide assembly, and on para [0035] a vent line connectable to a riser pipe, the drawings don’t show these elements.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the subject matter of claims 1-9, 12-16 is allowable for the same reasons described in the action sent on 05/20/22.  As to claim 21, the closest prior art of record, Thies fails to teach each and every limitation of the instant invention. Michael et al discloses (see Figs 2a & 2b, para [0079- 0080], and claims 21-22) a powder container venting system comprising a venting hose, but at least one venting hose is horizontally movable on a carriage or slide is not taught in Michael et al.  Prior art of record fails to teach or reasonably suggest the claimed multicolor powder center for supplying at least one powder spraying device with different types of coating powder as required comprising, among others, at least one powder container, at least one pump unit having at least one powder pump, including at least one of a dense phase powder pump or thin stream powder pump, at least one venting hose (see claim 21), wherein the at least one venting hose is horizontally movable on a carriage or slide assembly relative to the first powder container and/or the at least one second powder container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant’s arguments, see Remarks pages 9-10, filed 08/18/22, with respect to the Double patenting and 13 rejections have been fully considered and are persuasive.  The 112, Double patenting and 103 rejections have been withdrawn in view of the amendments. However, the Drawings have been found to be objectable upon reviewing the allowable claimed subject matter in view of applicants’ disclosure as describe above.  In response to this Final action, applicants should amend the drawings without introducing new matter/s. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/